Case 2:17-cv-07639-SJO-KS Document 626-2 Filed 12/27/19 Page 1 of 5 Page ID
                                #:27931




                       Exhibit 1
           Case: 17-2021
Case 2:17-cv-07639-SJO-KS Document:
                           Document 26
                                    626-2Page:
                                           Filed112/27/19
                                                    Filed: 06/21/2017
                                                            Page 2 of 5 Page ID
                                 #:27932




                        NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                            ______________________

                BRIGHAM AND WOMEN’S HOSPITAL, INC.,
                     INVESTORS BIO-TECH, L.P.,
                          Plaintiffs-Appellees

                                        v.

              PERRIGO COMPANY, L. PERRIGO COMPANY,
                         Defendants-Appellants
                        ______________________

                               2017-1950, -2021
                            ______________________

               Appeals from the United States District Court for the
           District of Massachusetts in No. 1:13-cv-11640-RWZ,
           Judge Rya W. Zobel.
                           ______________________

                                ON MOTION
                            ______________________
           Before WALLACH, Circuit Judge.
                                   ORDER
               The appellees move to dismiss Appeal No. 2017-1950
           for lack of jurisdiction and to “limit the issues for review
           on appeal” in Appeal No. 2017-2021. The appellants
           oppose and move to consolidate the above-captioned
           appeals. The appellees oppose consolidation. The appel-
           lants also inform the court of post-judgment motions
           Case: 17-2021
Case 2:17-cv-07639-SJO-KS Document:
                           Document 26
                                    626-2Page:
                                           Filed212/27/19
                                                    Filed: 06/21/2017
                                                            Page 3 of 5 Page ID
                                 #:27933


           2        BRIGHAM AND WOMEN’S HOSPITAL     v. PERRIGO COMPANY



           pending at the district court. The court denies the motion
           to dismiss and to limit the issues, grants the motion to
           consolidate, and deactivates these appeals.
               This is a patent infringement case in which the appel-
           lees’ complaint included a claim for enhanced damages
           pursuant to 35 U.S.C. § 284. On December 14, 2016, the
           jury returned a verdict in favor of the appellees on in-
           fringement and invalidity. On December 19, 2016, judg-
           ment was entered without specifying the amount of
           damages that was owed by the appellants.
               On January 24, 2017, the appellants moved for judg-
           ment as a matter of law (JMOL) or a new trial under
           Rules 50(d) and 59(d) of the Federal Rules of Civil Proce-
           dure. The appellees moved for enhanced damages and
           attorneys’ fees and opposed the appellants’ motions on the
           ground that they had not been timely filed. In response,
           on February 17, 2017, the appellants moved for an exten-
           sion of time to file a notice of appeal and also filed a notice
           of appeal, which was subsequently docketed as Appeal
           No. 2017-1950.
                On April 24, 2017, the district court resolved the par-
           ties’ post-trial motions, including the appellees’ motion for
           enhanced damages. As to the appellants’ motions, the
           district court agreed with the appellees that the motions
           had not been timely filed because they were filed more
           than 28 days after the judgment. The district court also
           denied the appellants’ motion to extend time to file an
           appeal from the December 2016 judgment. On May 11,
           2017, the appellants filed a second notice of appeal, which
           was docketed as Appeal No. 2017-2021.
               The appellees argue that the appellants cannot seek
           this court’s review of the underlying infringement and
           invalidity determinations. They contend that the appel-
           lants failed to file a timely appeal from the December
           2016 judgment and also failed to file timely Rule 50 and
           Rule 59 motions that would toll the time to appeal.
           Case: 17-2021
Case 2:17-cv-07639-SJO-KS Document:
                           Document 26
                                    626-2Page:
                                           Filed312/27/19
                                                    Filed: 06/21/2017
                                                            Page 4 of 5 Page ID
                                 #:27934


           BRIGHAM AND WOMEN’S HOSPITAL   v. PERRIGO COMPANY       3



               There was, however, no final judgment in December
           2016; a full accounting of the damages remained out-
           standing because the issue of enhanced damages had not
           been resolved. See PODS, Inc. v. Porta Stor, Inc., 484
           F.3d 1359, 1365 n.4 (Fed. Cir. 2007); see also Calderon v.
           GEICO Gen. Ins. Co., 754 F.3d 201, 2046 (4th Cir. 2014)
           (“[A] judgment on liability that does not fix damages is
           not a final judgment because the assessment of damages
           is part of the merits of the claim that must be deter-
           mined.” (citation and quotation marks omitted)); Pause
           Tech. LLC v. TiVo, Inc., 401 F.3d 1290, 1292 (Fed. Cir.
           2005) (stating that a “final judgment” is a decision that
           “‘ends the litigation on the merits and leaves nothing for
           the court to do but execute the judgment.’”(quoting Catlin
           v. United States, 324 U.S. 229, 233 (1945))).
                The district court’s denomination of the December
           2016 judgment as a “final judgment” in the April 24, 2017
           order is not controlling. See Calderon, 754 F.3d at 204
           (citation omitted). Nor is it dispositive that the appel-
           lants could have appealed under 28 U.S.C. § 1292(c) but
           failed to timely do so. While § 1292(c) permits appeals of
           patent infringement judgments that are “final except for
           an accounting,” such an appeal “is permissive, not manda-
           tory.” DNIC Brokerage Co. v. Morrison & Dempsey
           Comm’cns Inc., No. 90-1389, 1991 WL 335745, at *1 (Fed.
           Cir. Apr. 25, 1991) (citing Adamian v. Jacobsen, 523 F.2d
           929 (9th Cir. 1975)). What matters is that they filed a
           timely appeal once all the issues were resolved by the
           April 24, 2017 decision.
                The appellees have not shown that dismissal is war-
           ranted. The appellants inform this court that they have
           filed additional Rule 50 and 59 motions, in addition to
           motions pursuant to Rule 60 of the Federal Rules of Civil
           Procedure, directed at the April 24, 2017 decision. The
           court deems it the proper course to deactivate these
           appeals pending the district court’s consideration of the
           motions. See Practice Notes to Federal Circuit Rule 4.
           Case: 17-2021
Case 2:17-cv-07639-SJO-KS Document:
                           Document 26
                                    626-2Page:
                                           Filed412/27/19
                                                    Filed: 06/21/2017
                                                            Page 5 of 5 Page ID
                                 #:27935


           4         BRIGHAM AND WOMEN’S HOSPITAL   v. PERRIGO COMPANY



                 Accordingly,
                 IT IS ORDERED THAT:
              (1) The motions to dismiss and limit the issues are
           denied.
                (2) The motion to consolidate is granted. The revised
           official caption is reflected above.
               (3) The appeals are deactivated. Within seven days
           from the district court’s decision on appellants’ now-
           pending post-judgment motions, the parties are directed
           to inform this court how they believe these appeals should
           proceed.
                                           FOR THE COURT

                                            /s/ Peter R. Marksteiner
                                            Peter R. Marksteiner
                                            Clerk of Court
           s31
